                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ,                                           )
                                                           )
                        Plaintiff,                         )
                                                           )
    v.                                                     )                  ORDER
                                                           )
 LOWE’S COMPANIES, INC.,                                   )
 ADMINISTRATIVE COMMITTEE OF                               )
 LOWE’S COMPANIES, INC., and AON                           )
 HEWITT INVESTMENT CONSULTING, INC.                        )
                                                           )
                      Defendants.                          )


         THIS MATTER IS BEFORE THE COURT on “Defendant Aon Hewitt Investment

Consulting, Inc.’s Motion For Leave To File Exhibits in Support Of Memorandum Of Law In

Opposition To Plaintiff’s Motion To Compel Discovery Under Seal” (Document No. 119) filed

December 7, 2020. This motion has been referred to the undersigned Magistrate Judge pursuant

to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the

motion and the record, and noting the motion is not opposed, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.




     Case 5:18-cv-00075-KDB-DCK Document 120 Filed 12/08/20 Page 1 of 3
               (b)    Filing under Seal. No materials may be filed under seal
               except by Court order, pursuant to a statute, or in accordance with a
               previously entered Rule 26(e) protective order.

               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                        (1)     A non-confidential description of the
                        material sought to be sealed;
                        (2)     A statement indicating why sealing is
                        necessary and why there are no alternatives to filing
                        under seal;
                        (3)     Unless permanent sealing is sought, a
                        statement indicating how long the party seeks to have
                        the material maintained under seal and how the
                        matter is to be handled upon unsealing; and
                        (4)     Supporting statutes, case law, or other
                        authority.

Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met.

       Noting that the time for public response has not run to this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that “Defendant Aon Hewitt Investment Consulting,

Inc.’s Motion For Leave To File Exhibits in Support Of Memorandum Of Law In Opposition To

Plaintiff’s Motion To Compel Discovery Under Seal” (Document No. 119) is GRANTED.

Document No. 118, including Defendant’s Exhibits 2-5, shall remain under seal until otherwise

ordered by the Court.




                                                 2
      Case 5:18-cv-00075-KDB-DCK Document 120 Filed 12/08/20 Page 2 of 3
 SO ORDERED.


                       Signed: December 8, 2020




                                    3
Case 5:18-cv-00075-KDB-DCK Document 120 Filed 12/08/20 Page 3 of 3
